                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE MIDDLE DISTRICT OF TENNESSEE

IN RE:                                                    )
THOMAS WILLIAM PRIGNANO                                   )
TOMME NOELLE PRIGNANO                                     )        CASE NO: 20-01115-RSM-13
7201 CHARLOTTE PK. #101                                   )        CHAPTER 13
NASHVILLE, TN 37209                                       )        JUDGE MASHBURN
SSN: XXX-XX-9751/9207                                     )
Debtors.                                                  )
_________________________________________________________________________________________
THE DEADLINE FOR FILING A TIMELY RESPONSE IS: JUNE 23RD, 2020
IF A RESPONSE IS TIMELY FILED, THE HEARING WILL BE: JULY 1ST, 2020 AT 8:30 AM
IN COURTROOM 1, 2ND FLOOR, CUSTOMS HOUSE, 701 BROADWAY, NASHVILLE, TN 37203

 Notice of Motion to Modify Chapter 13 Plan under 11 U.S.C. §1329 to Suspend Payments

        The Debtors have asked the court for the following relief: To suspend plan payments

        YOUR RIGHTS MAY BE AFFECTED. If you do not want the court to grant the attached
motion by entering the attached order, or if you want the court to consider your views on the motion, then
on or before the response date stated above, you or your attorney must:

1.      File with the court your response or objection explaining your position. Please note: the
        Bankruptcy Court for the Middle District of Tennessee requires electronic filing. Any response
        or objection you wish to file must be    submitted electronically. To file electronically, you or
        your attorney must go to the court website and follow the instructions
        at: <https://ecf.tnmb.uscourts.gov><https://ecf.tnmb.uscourts.gov>.

        If you need assistance with Electronic Filing you may call the Bankruptcy Court at (615) 736-
        5584. You may also visit the Bankruptcy Court in person at: 701 Broadway, 1st Floor, Nashville,
        TN (Monday - Friday, 8:00 A.M. - 4:00 P.M.).

2.      Your response must state the deadline for filing responses, the date of the scheduled hearing and
        the motion to which you are responding.

        If a response is filed before the deadline stated above, the hearing will be held at the time and
        place indicated above. THERE WILL BE NO FURTHER NOTICE OF THE HEARING
        DATE. You may check whether a timely response has been filed by viewing the case on the
        court's website at <https://ecf.tnmb.uscourts.gov>.

        If you or your attorney do not take these steps, the court may decide that you do not oppose the
        relief sought in the motion and may enter the attached order granting that relief.

Date: 6/2/2020                                    Signature: /s/ Ryan Lloyd
                                                          RYAN LLOYD, #034323
                                                          Clark & Washington, PC
                                                          Attorneys for Debtor(s)
                                                          237 French Landing Drive
                                                          Nashville, TN 37228




Case 3:20-bk-01115         Doc 37     Filed 06/02/20 Entered 06/02/20 11:47:02                  Desc Main
                                      Document     Page 1 of 6
                                            615-251-9782; Fax: 615-251-8919
                                            Email: cwnashville@cw13.com




Case 3:20-bk-01115   Doc 37   Filed 06/02/20 Entered 06/02/20 11:47:02    Desc Main
                              Document     Page 2 of 6
                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE

IN RE:                                                  )
THOMAS WILLIAM PRIGNANO                                 )
TOMME NOELLE PRIGNANO                                   )        CASE NO: 20-01115-RSM-13
7201 CHARLOTTE PK. #101                                 )        CHAPTER 13
NASHVILLE, TN 37209                                     )        JUDGE MASHBURN
SSN: XXX-XX-9751/9207                                   )
Debtors.                                                )

      Motion to Modify Chapter 13 Plan under 11 U.S.C. §1329 to Suspend Payments

                 COMES NOW the Debtors, by and through counsel, and move this Honorable Court to
allow a modification of their plan under 11 U.S.C. §1329 to suspend their payments temporarily. In
support of this Motion, the Debtors would show unto this Honorable Court as follows:

       1.      Debtor 2, Mrs. Prignano, is a schoolteacher that is transferring to Connecticut in the
               summer, and currently has no income. The school year will not start until the end of
               August. This will be the only time in which the Debtors will be unable to make the plan
               payments in the summer, as she will be officially employed and receive a salary in the
               summers moving forward.

       2.      The Debtors propose to modify the plan under 11 U.S.C. §1329 to suspend payments for
               sixty (60) days.

       3.      The suspension, if granted, will cause the plan payment to increase to $2,141.97 per
               month.

       4.      The suspension, if granted, will not cause the plan length to change. It will stay the same
               at 60 months.

        5.     The suspension, if granted, will not change the treatment of secured creditors under
               the plan.

       6.      The Debtors shall attend the Trustee’s Workshop within forty-five days of it being
       offered again.

        WHEREFORE, PREMISES CONSIDERED, the Debtors move this Honorable Court to allow
the proposed suspension of payments in accordance with the request made above.


       Respectfully submitted this the 2nd day of June, 2020


                                                        /s/ Ryan Lloyd
                                                        RYAN LLOYD, #034323
                                                        Clark & Washington, PC
                                                        Attorneys for Debtor(s)



Case 3:20-bk-01115       Doc 37      Filed 06/02/20 Entered 06/02/20 11:47:02                 Desc Main
                                     Document     Page 3 of 6
                                                          237 French Landing Drive
                                                          Nashville, TN 37228
                                                          615-251-9782; Fax: 615-251-8919
                                                          Email: cwnashville@cw13.com




                                      CERTIFICATE OF SERVICE

        I, the undersigned, hereby certify that on the 2nd day of June, 2020, a true and correct copy of the
foregoing has been served in the following manner:

Email by Electronic Case Noticing to:

Beth R. Derrick, Assistant U.S. Trustee
Henry E. Hildebrand, III, Chapter 13 Trustee

By U.S. Postal Service, postage prepaid to:
To the Debtor(s) at the above referenced address.
All creditors on the mailing matrix.

By Certified Mail to:

Total Mailings by U.S. Postal Service: 37

/s/ Ryan Lloyd
RYAN LLOYD #034323




Case 3:20-bk-01115         Doc 37      Filed 06/02/20 Entered 06/02/20 11:47:02                 Desc Main
                                       Document     Page 4 of 6
                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE MIDDLE DISTRICT OF TENNESSEE

IN RE:                                                   )
THOMAS WILLIAM PRIGNANO                                  )
TOMME NOELLE PRIGNANO                                    )       CASE NO: 20-01115-RSM-13
7201 CHARLOTTE PK. #101                                  )       CHAPTER 13
NASHVILLE, TN 37209                                      )       JUDGE MASHBURN
SSN: XXX-XX-9751/9207                                    )
Debtors.                                                 )

 ORDER GRANTING MOTION TO MODIFY CHAPTER 13 PLAN TO SUSPEND PAYMENTS

       Upon consideration of the Motion to Modify Chapter 13 Plan to Suspend filed herein on June 2ND,
2020, and the twenty-one (21) days having passed within which to file an objection after proper LBR
9013-1 Notice was mailed; it is

         ORDERED, that Debtor 2, Mrs. Prignano, is a schoolteacher that is transferring to Connecticut
in the summer, and currently has no income. The school year will not start until the end of August. This
will be the only time in which the Debtors will be unable to make the plan payments in the summer, as
she will be officially employed and receive a salary in the summers moving forward.

       ORDERED that the Motion shall be granted and the Chapter 13 plan payments shall be
suspended in the case for a period of two months, it is further

        ORDERED that the plan payments shall increase to $2,141.97 monthly, it is further

        ORDERED that the plan length shall stay the same at 60 months, it is further

        ORDERED the treatment of secured creditors will remain the same, it is further

        ORDERED that the Debtors shall attend the Trustee’s Workshop within forty-five (45) days of it
being offered again.

     THIS ORDER WAS SIGNED AND ENTERED ELECTRONICALLY AS INDICATED AT
THE TOP OF THE FIRST PAGE.




Case 3:20-bk-01115        Doc 37      Filed 06/02/20 Entered 06/02/20 11:47:02                Desc Main
                                      Document     Page 5 of 6
APPROVED FOR ENTRY:


/s/ Ryan Lloyd
RYAN LLOYD, #034323
Clark & Washington, PC
Attorneys for Debtor(s)
237 French Landing Drive
Nashville, TN 37228
615-251-9782; Fax: 615-251-8919
Email: cwnashville@cw13.com




PROPOSED




Case 3:20-bk-01115    Doc 37      Filed 06/02/20 Entered 06/02/20 11:47:02   Desc Main
                                  Document     Page 6 of 6
